DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 3/22/22. Claims 1-18 are pending. Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. The applicant has argued that in reference to the previous 101 rejection, stating that the claims do not fall within “the new groupings of abstract subject matter.” The examiner respectfully disagrees. Applicant’s invention is directed to the abstract idea of connecting market participants. The claims are merely using a computer as a tool to perform the steps of the invention (a mental process) and the claimed invention is a method that allows for connecting market participants which is a method of managing interactions between people (certain methods of organizing human activity).

The applicant has argued that the claimed “invention as a whole includes many additional elements that integrate any alleged abstract idea into at least the following practical applications.” The examiner respectfully disagrees. None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim 1 is directed to connecting market participants, not a technological improvement for achieving or applying that result. This amounts to social activities, which fall within managing personal behavior or relationships or interactions between people that constitute abstract ideas. The claim does not integrate the judicial exception into a practical application.

The applicant has argued that “under step 2B, the claimed invention includes an inventive concept because the claimed invention is not well-understood, not routine and not conventional.” The examiner respectfully disagrees. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea [] on a generic computer.” Alice, 573 U.S. at 225. They do not. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for receiving, generating, determining and updating data amounts to electronic data receiving and processing—some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”). None of these activities is used in some unconventional manner nor does any produce some unexpected result. The applicant does not contend it invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, “even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). The previous 101 rejection is updated and maintained. 

The applicant has argued the previous 102 and 103 rejections in view of newly amended claims. The claims required further search and consideration, an updated rejection can be found below. The examiner has updated the cited portions of Cardella to show wherein the reference includes the claimed limitations are located. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of connecting market participants based on updated data. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-18) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-6) is/are directed to a method, claim(s) (13-18) is/ are directed to a computer readable medium, and claims(s) (7-12) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite

(a) mental process: as drafted, the claim recites the limitations of receiving data, generating data, generating a communication, determining data, and updating data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer based system,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the by the “computer” language, the claim encompasses a user manually manipulating data and providing a forum for users to communicate. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for connecting market participants which is a method of managing interactions between people. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a computer based system, a processor, a memory, and a medium.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receiving and generating data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.)

For further clarification the Examiner points out that the claim(s) which recite(s) receiving user data, receiving a first and second metadata set, generating a match data, generating a communication channel, determining a baseline rating, determining matches, and updating a rating which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, manipulating, and generating which is the abstract idea steps of connecting market participants in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. connecting market participants). Using a computer to receive, manipulate, and generate the data and communication resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to connect market participants:

[0004] In various embodiments, systems, methods, and articles of manufacture (collectively, the "system") for connecting market participants are disclosed. In various embodiments, the system may receive a first user data comprising a market participant type. The system may receive a first metadata set associated with the first user data and a second metadata set associated with a second user data, wherein the second metadata set comprises the market participant type. The system may generate a match data based on the first metadata set, the second metadata set, and the market participant type, wherein the match data defines an association between the first user data and the second user data. The system may generate a communication channel between a first user device and a second user device based on the match data.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-6, 8-12, 14-18 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the user.  This is not a technical or technological problem but is rather in the realm of business or real estate management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

	[0055] Useful machines for performing the various embodiments include general purpose digital computers or similar devices.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references Weiss (20180300826 A1), Cardella (US 20110078138), and Cook (US 20180211340 A1) discloses a computer based system, a processor, a memory, and a medium in at least Weiss (Fig. 1, ¶ 7, 17, 38, 40-43, 64, 95), Cardella (Fig. 1, 4, ¶ 116, 159), and Cook (Fig. 1, 13, ¶ 29, 64-67, 113-128). 



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 2, 7, 8, 13, 14, the phrases "first user data", “first user device”, “second user data”, and “second user device” renders the claim indefinite because it is unclear whether the claims are directed to more than one user. Second user data as claimed could be second data of a first user or data of a second user. The language of the claim makes the claim unclear. Clarification is requested.

Regarding claims 1, 2, 7, 8, 13, 14, the phrase " determining, by the computer based system, a baseline user rating based on each of the first metadata set, the second metadata set, and the market participant type” renders the claim indefinite because it is unclear how the baseline is determined based on the second metadata set which “comprises” the market participant type. As defined by the applicant is paragraph 31 “In various embodiments, the rating engine 208 may be configured to process various 
elements of user data 216 and user metadata 220 such as, for example, interest tags, type tags, location tags, closing data, sales data, buyer feedback, seller feedback, and/or the like.” It is unclear how a baseline can be created from interest tags and location tags which comprises buyer. 

The claims that depend from the rejected claims inherit the rejections of the claims from which they depend upon. 



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20180300826 A1) in view of Cardella (US 20110078138 A1).

Regarding claim 1, Weiss teaches receiving, by a computer based system, a first user data comprising a market participant type (abstract, ¶ 52, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 91-95, In step 330, the client actuates a “Find an Agent” input device presented by App 200. This is an optional function that can be provided in various embodiments. The input device could be a “Find an Agent” button graphically displayed on a display screen presented within App 200. This causes a search for a real estate agent and/or broker in the area of the property search results. For example, if App 200 returned results for possible target properties in the Boston Metro area, the agent lead function would cause an identification and/or connection with an agent/broker in the same area to be sent via App 200. If different markets are shown, a different agent and/or broker can be indicated for different markets. ¶ 100, 43, 44) 

receiving, by the computer based system, a first metadata set associated with the first user data (¶ 51-56, Buyer module 140 can solicit information from a buyer useful for searching for properties, referred to as target property information. Such target property information can include static quantitative categories of information, as in the prior art. However, additionally or alternatively, buyer module 240 can solicit other types and/or categories of target property information from a buyer, such as criteria related to or representing dynamic or projected values and/or qualitative indications of real estate properties. These dynamic values, e.g., property value, change over time—unlike static criteria, e.g., lot size, number of bedrooms, square feet.); 

receiving, by the computer based system, a second metadata set associated with a second user data, wherein the second metadata set comprises the market participant type (¶ 52-56, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 91-95, In step 330, the client actuates a “Find an Agent” input device presented by App 200. This is an optional function that can be provided in various embodiments. The input device could be a “Find an Agent” button graphically displayed on a display screen presented within App 200. This causes a search for a real estate agent and/or broker in the area of the property search results. For example, if App 200 returned results for possible target properties in the Boston Metro area, the agent lead function would cause an identification and/or connection with an agent/broker in the same area to be sent via App 200. If different markets are shown, a different agent and/or broker can be indicated for different markets. ¶ 100, 43, 44, 62); 

generating, by the computer based system, a match data based on the first metadata set, the second metadata set, and the market participant type, wherein the match data defines an association between the first user data and the second user data (abstract, ¶ 65-66, In various embodiments, App 200 accesses the national MLS and unique market analytics to uncover and notify users (e.g., buyers) of property listings that best fit the user's criteria (see, e.g., Table 1). The notification can take the form of an electronic alert sent to App 200 on the user's device indicating that a property compares favorably with respect to the buyer's criteria. Accordingly, one or more of the buyer's criteria can be used to establish corresponding thresholds, e.g., thresholds related to a property's current and/or future market value(s). App 200 is a data driven home purchasing application configured to help buyers find properties anywhere, e.g., anywhere in the USA, that are priced below market value and/or are expected to appreciate rapidly. As a result, homebuyers are no longer tethered to a specific metro region for finding a home. App 200 enables users to discover neighborhoods and properties that feel like home in an unfamiliar metro area. ¶ 69, The properties can be filtered according to the various buyer's criteria, see, e.g., Table 1. App 200 enables users to discover neighborhoods and properties that feel like home in an unfamiliar metro area, based on their own criteria. In preferred embodiments, App 200 can access the national MLS and unique market analytics to uncover and notify users of property listings that best fit their criteria. When a property is determined to fit a user's criteria, an alert can be sent via App 200. If a new property comes on the market that fits a user's criteria, an alert can be sent via App 200. If a property on the market undergoes a price reduction to now fit a user's criteria, an alert can be sent via App 200. ¶ 90, In step 320, the client initiates a search for at least one target property in at least one market. A target property is a property fitting the user's property search criteria. A search can return several properties fitting the user's criteria, i.e., several target properties. The properties need not all be in the same geographic area, if the user's criteria allowed for different markets., ¶ 17-18, 72-74, satisfying/fitting a user’s criteria is analogous with “matching”.); 

and generating, by the computer based system, a communication channel between a first user device and a second user device based on the match data (¶ 9, In various embodiments, the alerts can be generated by the platform and communicated through the app, or though other electronic means (e.g., text message, email, etc. ¶ 44-45, In some embodiments, a real estate agent can send App 200 to a buyer or seller or send a link to platform 100 via an email, text, or other electronic communication with an invitation for the buyer or seller to download and install App 200. Otherwise, the buyer or seller could access platform 100 himself and download App 200 and, from App 200, choose or associate with a real estate agent or broker. ¶ 52-53, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 100, The display 700 also includes a user-selectable mortgage lead icon, labelled “APPLY FOR A MORTGAGE.” Selection of the icon initiates a process for the user/buyer to apply for a mortgage, as discussed above. In some embodiments, a lender or broker having a preexisting relationship with the real estate agent and/or platform 100 can receive a communication in response to user selection of the mortgage lead icon that establishes communication between the user/buyer and the mortgage lender or broker. Selection of the icon could also transition the user to a web site or display associated with the mortgage lender or broker to initiate data collection, e.g., the buyer completing an electronic loan application. ¶ 96).

Weiss teaches providing real estate property search and alerts to real estate consumers and professionals. Weiss does not specifically teach a baseline rating. 

However, Cardella teaches 
determining, by the computer based system, a baseline user rating based on each of the first metadata set, the second metadata set, and the market participant type (¶ 99-101, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to an agent's history relative to the current home characteristics request. ¶ 184-186, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to agent's history relative to the current home characteristics request.);

determining, by the computer based system, matches between users based on the baseline user rating, a listing data, the market participant type, and a search distance (¶ 99-102, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to an agent's history relative to the current home characteristics request. For example, a buy side performance measure may compare a $212 price per square foot versus an average rate of $289 per square foot for comparable units in the immediate geographic surroundings, within the last six months, with market values trending upward during that period and give a positive match rating of +40 points. A seven percent list versus sell spread compared with a four percent average may give a match rating of +10 points. These points are then aggregated in a total match rating for the agent and compared with other agents that were relevant for the subject property's characteristics. ¶ 107, If the seller selects to have the agents bid on the project, the web service 10 returns a listing of the top agents matched according to the home's characteristics and allows the seller to remove any of the matched agents 124. The remaining agents may then be sent a request for a bid 126. The agents may then review the bid request and any other competing bids 128. If the seller has not already selected a bid 130, the agent may submit or modify their bid 132. Once the seller selects a bid 130, the agent and seller may begin their process of selling the house 122. Such a scenario enables agents to bid competitively for work which they find most appealing, and gives the seller the ability to obtain concessions such as larger rebates, waiver of exclusive listing agreements or other desirable terms. ¶ 176, Turning now to FIG. 24, a diagram of professional experience to search term ranking subsystem 1130 is shown. A typical agent profile may include years of experience, number of lawsuits pending or resolved, negative or average user reviews, average fees, locations of service, number of clients serviced, office location, licenses/certificates active or inactive, education, and active insurances. The agent to home buyer/seller system, also known as a professional experience to search term ranking subsystem 1130, may be called a result matching system. ¶ 113, 124, 136, 138, 184-186);

and updating, by the computer based system, the baseline user rating based on changes in each of the first metadata set, the second metadata set, and the market participant type (¶ 9, According to one aspect of the invention, a web service or computer based program returns proposed agent matches based on home characteristics. (For ease of reference, the program or method of the present invention will be referred to as a "web service", although a non-website based system is contemplated and within the scope of the invention). More specifically, the web service compares the details of a seller's home or of a buyer's desired home attributes against an agent's history of homes for sale or purchase, whether it be home price, location or other characteristics. The web service then returns proposed agent profiles ranked according to their experience as related to the home. These dynamic results provide a better estimate of agent experience with a neighborhood and home characteristics than a generic agent rating. ¶ 182, These static data points may be pre-compiled and stored along with the agent's other static data, such as contact information. When the result matching system is requested by a customer, a portion of the agent rating may depend on such static data, but the rating overall is dynamic, based on the areas of expertise extracted. ¶ 136, Turning now to FIG. 11, a screenshot of the agent results interface tab to the buyer search module is shown. Based on a customer's search performed for houses in a neighborhood/area, the web service populates the area agents tab with agents ranked by their score which is dynamically created based on the home search criteria input by the customer. Should the customer choose to select one of the agents, the web service system may start the quick match process with the selected agent as the result. In another embodiment, the web service will ask whether the customer wishes to request a bid from that agent or from a group of agents. ¶ 157-158, The web service system may calculate areas of expertise for agents. An area of expertise is specific knowledge that may be attributed to an agent. The data in the information management subsystem may be used to calculate of such areas of expertise. Areas of expertise may include individual characteristics such as an individual area of expertise in a neighborhood, as evidenced by an agent's representation of numerous buyers or sellers in a neighborhood. Similarly, an agent may have an aggregate area of expertise in "First Time Homebuyers" which may be evidenced by individual areas of expertise in a price range, typical customer ages and FHA loans. These areas of expertise may be used to supplement information in the sidebar results related to searches or even appear on agent profiles. ¶ 99-102, 124, 131, 184-186). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Weiss to include/perform a baseline rating, as taught/suggested by Cardella. This known technique is applicable to the system of Weiss as they both share characteristics and capabilities, namely, they are directed to matching property characteristics or other real estate characteristics with relevant real estate agents. One of ordinary skill in the art would have recognized that applying the known technique of Cardella would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cardella to the teachings of Weiss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rating features into similar systems. Further, applying a baseline rating would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the client the ability to adequately and accurately contrast and compare real estate brokers.

Regarding claims 2, 8, 14, Weiss teaches receiving, by the computer based system, a confirm match input from the first user device and the second user device (abstract, ¶ 17, 46-48, 52, 91, 92, 95, 96);

and starting, by the computer based system, a communication process in response to the confirm  match input (abstract, Fig. 3-7, ¶ 9, 44-45, 52-53, 100, 96).


Regarding claims 3, 9, 15, Weiss teaches receiving, by the computer based system, a search distance (¶ 55-56, 58, 74, 89, 51, 97); 
displaying, by the computer based system, a map page (Fig. 6 ¶ 58, 97); 
and populating, by the computer based system, the map page with a plurality of icons, wherein each of the icons are associated with matched market participants, and wherein the population of icons is determined based on the search distance (Fig. 6, ¶ 55-56, 58, 74, 89, 51, 97).

Regarding claims, 5, 11, 17, Weiss teaches wherein the market participant type comprises at least one of 'buyer', 'seller', or 'broker' (abstract, ¶ 16, 22, 44, 45, 52, 53, 100).

Regarding claims 6, 12, 18, Weiss teaches wherein the first metadata set and the second metadata set include at least one of interest tags, type tags, and location tags (¶ 51-56). 

Regarding claim 7, Weiss teaches a processor (¶ 7, 17, 38, 41); and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (¶ 7, 17, 38, 41);

receiving, by the processor, a first user data comprising a market participant type (abstract, ¶ 52, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 91-95, In step 330, the client actuates a “Find an Agent” input device presented by App 200. This is an optional function that can be provided in various embodiments. The input device could be a “Find an Agent” button graphically displayed on a display screen presented within App 200. This causes a search for a real estate agent and/or broker in the area of the property search results. For example, if App 200 returned results for possible target properties in the Boston Metro area, the agent lead function would cause an identification and/or connection with an agent/broker in the same area to be sent via App 200. If different markets are shown, a different agent and/or broker can be indicated for different markets. ¶ 100, 43, 44) 

receiving, by the processor, a first metadata set associated with the first user data (¶ 51-56, Buyer module 140 can solicit information from a buyer useful for searching for properties, referred to as target property information. Such target property information can include static quantitative categories of information, as in the prior art. However, additionally or alternatively, buyer module 240 can solicit other types and/or categories of target property information from a buyer, such as criteria related to or representing dynamic or projected values and/or qualitative indications of real estate properties. These dynamic values, e.g., property value, change over time—unlike static criteria, e.g., lot size, number of bedrooms, square feet.); 

receiving, by the processor, a second metadata set associated with a second user data, wherein the second metadata set comprises the market participant type (¶ 52-56, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 91-95, In step 330, the client actuates a “Find an Agent” input device presented by App 200. This is an optional function that can be provided in various embodiments. The input device could be a “Find an Agent” button graphically displayed on a display screen presented within App 200. This causes a search for a real estate agent and/or broker in the area of the property search results. For example, if App 200 returned results for possible target properties in the Boston Metro area, the agent lead function would cause an identification and/or connection with an agent/broker in the same area to be sent via App 200. If different markets are shown, a different agent and/or broker can be indicated for different markets. ¶ 100, 43, 44, 62); 

generating, by the processor, a match data based on the first metadata set, the second metadata set, and the market participant type, wherein the match data defines an association between the first user data and the second user data (abstract, ¶ 65-66, In various embodiments, App 200 accesses the national MLS and unique market analytics to uncover and notify users (e.g., buyers) of property listings that best fit the user's criteria (see, e.g., Table 1). The notification can take the form of an electronic alert sent to App 200 on the user's device indicating that a property compares favorably with respect to the buyer's criteria. Accordingly, one or more of the buyer's criteria can be used to establish corresponding thresholds, e.g., thresholds related to a property's current and/or future market value(s). App 200 is a data driven home purchasing application configured to help buyers find properties anywhere, e.g., anywhere in the USA, that are priced below market value and/or are expected to appreciate rapidly. As a result, homebuyers are no longer tethered to a specific metro region for finding a home. App 200 enables users to discover neighborhoods and properties that feel like home in an unfamiliar metro area. ¶ 69, The properties can be filtered according to the various buyer's criteria, see, e.g., Table 1. App 200 enables users to discover neighborhoods and properties that feel like home in an unfamiliar metro area, based on their own criteria. In preferred embodiments, App 200 can access the national MLS and unique market analytics to uncover and notify users of property listings that best fit their criteria. When a property is determined to fit a user's criteria, an alert can be sent via App 200. If a new property comes on the market that fits a user's criteria, an alert can be sent via App 200. If a property on the market undergoes a price reduction to now fit a user's criteria, an alert can be sent via App 200. ¶ 90, In step 320, the client initiates a search for at least one target property in at least one market. A target property is a property fitting the user's property search criteria. A search can return several properties fitting the user's criteria, i.e., several target properties. The properties need not all be in the same geographic area, if the user's criteria allowed for different markets., ¶ 17-18, 72-74, satisfying/fitting a user’s criteria is analogous with “matching”.); 

and generating, by the processor, a communication channel between a first user device and a second user device based on the match data (¶ 9, In various embodiments, the alerts can be generated by the platform and communicated through the app, or though other electronic means (e.g., text message, email, etc. ¶ 44-45, In some embodiments, a real estate agent can send App 200 to a buyer or seller or send a link to platform 100 via an email, text, or other electronic communication with an invitation for the buyer or seller to download and install App 200. Otherwise, the buyer or seller could access platform 100 himself and download App 200 and, from App 200, choose or associate with a real estate agent or broker. ¶ 52-53, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 100, The display 700 also includes a user-selectable mortgage lead icon, labelled “APPLY FOR A MORTGAGE.” Selection of the icon initiates a process for the user/buyer to apply for a mortgage, as discussed above. In some embodiments, a lender or broker having a preexisting relationship with the real estate agent and/or platform 100 can receive a communication in response to user selection of the mortgage lead icon that establishes communication between the user/buyer and the mortgage lender or broker. Selection of the icon could also transition the user to a web site or display associated with the mortgage lender or broker to initiate data collection, e.g., the buyer completing an electronic loan application. ¶ 96).

Weiss teaches providing real estate property search and alerts to real estate consumers and professionals. Weiss does not specifically teach a baseline rating. 

However, Cardella teaches 
generating, by the processor, a baseline user rating based on each of the first metadata set, the second metadata set, and the market participant type (¶ 99-101, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to an agent's history relative to the current home characteristics request. ¶ 184-186, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to agent's history relative to the current home characteristics request.);

determining, by the processor, matches between users based on the baseline user rating, a listing data, the market participant type, and a search distance (¶ 99-102, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to an agent's history relative to the current home characteristics request. For example, a buy side performance measure may compare a $212 price per square foot versus an average rate of $289 per square foot for comparable units in the immediate geographic surroundings, within the last six months, with market values trending upward during that period and give a positive match rating of +40 points. A seven percent list versus sell spread compared with a four percent average may give a match rating of +10 points. These points are then aggregated in a total match rating for the agent and compared with other agents that were relevant for the subject property's characteristics. ¶ 107, If the seller selects to have the agents bid on the project, the web service 10 returns a listing of the top agents matched according to the home's characteristics and allows the seller to remove any of the matched agents 124. The remaining agents may then be sent a request for a bid 126. The agents may then review the bid request and any other competing bids 128. If the seller has not already selected a bid 130, the agent may submit or modify their bid 132. Once the seller selects a bid 130, the agent and seller may begin their process of selling the house 122. Such a scenario enables agents to bid competitively for work which they find most appealing, and gives the seller the ability to obtain concessions such as larger rebates, waiver of exclusive listing agreements or other desirable terms. ¶ 176, Turning now to FIG. 24, a diagram of professional experience to search term ranking subsystem 1130 is shown. A typical agent profile may include years of experience, number of lawsuits pending or resolved, negative or average user reviews, average fees, locations of service, number of clients serviced, office location, licenses/certificates active or inactive, education, and active insurances. The agent to home buyer/seller system, also known as a professional experience to search term ranking subsystem 1130, may be called a result matching system. ¶ 113, 124, 136, 138, 184-186);

and updating, by the processor, the baseline user rating based on changes in each of the first metadata set, the second metadata set, and the market participant type (¶ 9, According to one aspect of the invention, a web service or computer based program returns proposed agent matches based on home characteristics. (For ease of reference, the program or method of the present invention will be referred to as a "web service", although a non-website based system is contemplated and within the scope of the invention). More specifically, the web service compares the details of a seller's home or of a buyer's desired home attributes against an agent's history of homes for sale or purchase, whether it be home price, location or other characteristics. The web service then returns proposed agent profiles ranked according to their experience as related to the home. These dynamic results provide a better estimate of agent experience with a neighborhood and home characteristics than a generic agent rating. ¶ 182, These static data points may be pre-compiled and stored along with the agent's other static data, such as contact information. When the result matching system is requested by a customer, a portion of the agent rating may depend on such static data, but the rating overall is dynamic, based on the areas of expertise extracted. ¶ 136, Turning now to FIG. 11, a screenshot of the agent results interface tab to the buyer search module is shown. Based on a customer's search performed for houses in a neighborhood/area, the web service populates the area agents tab with agents ranked by their score which is dynamically created based on the home search criteria input by the customer. Should the customer choose to select one of the agents, the web service system may start the quick match process with the selected agent as the result. In another embodiment, the web service will ask whether the customer wishes to request a bid from that agent or from a group of agents. ¶ 157-158, The web service system may calculate areas of expertise for agents. An area of expertise is specific knowledge that may be attributed to an agent. The data in the information management subsystem may be used to calculate of such areas of expertise. Areas of expertise may include individual characteristics such as an individual area of expertise in a neighborhood, as evidenced by an agent's representation of numerous buyers or sellers in a neighborhood. Similarly, an agent may have an aggregate area of expertise in "First Time Homebuyers" which may be evidenced by individual areas of expertise in a price range, typical customer ages and FHA loans. These areas of expertise may be used to supplement information in the sidebar results related to searches or even appear on agent profiles. ¶ 99-102, 124, 131, 184-186). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Weiss to include/perform a baseline rating, as taught/suggested by Cardella. This known technique is applicable to the system of Weiss as they both share characteristics and capabilities, namely, they are directed to matching property characteristics or other real estate characteristics with relevant real estate agents. One of ordinary skill in the art would have recognized that applying the known technique of Cardella would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cardella to the teachings of Weiss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rating features into similar systems. Further, applying a baseline rating would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the client the ability to adequately and accurately contrast and compare real estate brokers.

Regarding claim 13, Weiss teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer based system to perform operations comprising (¶ 7, 17, 38, 41);

receiving, by a computer based system, a first user data comprising a market participant type (abstract, ¶ 52, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 91-95, In step 330, the client actuates a “Find an Agent” input device presented by App 200. This is an optional function that can be provided in various embodiments. The input device could be a “Find an Agent” button graphically displayed on a display screen presented within App 200. This causes a search for a real estate agent and/or broker in the area of the property search results. For example, if App 200 returned results for possible target properties in the Boston Metro area, the agent lead function would cause an identification and/or connection with an agent/broker in the same area to be sent via App 200. If different markets are shown, a different agent and/or broker can be indicated for different markets. ¶ 100, 43, 44) 

receiving, by the computer based system, a first metadata set associated with the first user data (¶ 51-56, Buyer module 140 can solicit information from a buyer useful for searching for properties, referred to as target property information. Such target property information can include static quantitative categories of information, as in the prior art. However, additionally or alternatively, buyer module 240 can solicit other types and/or categories of target property information from a buyer, such as criteria related to or representing dynamic or projected values and/or qualitative indications of real estate properties. These dynamic values, e.g., property value, change over time—unlike static criteria, e.g., lot size, number of bedrooms, square feet.); 

receiving, by the computer based system, a second metadata set associated with a second user data, wherein the second metadata set comprises the market participant type (¶ 52-56, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 91-95, In step 330, the client actuates a “Find an Agent” input device presented by App 200. This is an optional function that can be provided in various embodiments. The input device could be a “Find an Agent” button graphically displayed on a display screen presented within App 200. This causes a search for a real estate agent and/or broker in the area of the property search results. For example, if App 200 returned results for possible target properties in the Boston Metro area, the agent lead function would cause an identification and/or connection with an agent/broker in the same area to be sent via App 200. If different markets are shown, a different agent and/or broker can be indicated for different markets. ¶ 100, 43, 44, 62); 

generating, by the computer based system, a match data based on the first metadata set, the second metadata set, and the market participant type, wherein the match data defines an association between the first user data and the second user data (abstract, ¶ 65-66, In various embodiments, App 200 accesses the national MLS and unique market analytics to uncover and notify users (e.g., buyers) of property listings that best fit the user's criteria (see, e.g., Table 1). The notification can take the form of an electronic alert sent to App 200 on the user's device indicating that a property compares favorably with respect to the buyer's criteria. Accordingly, one or more of the buyer's criteria can be used to establish corresponding thresholds, e.g., thresholds related to a property's current and/or future market value(s). App 200 is a data driven home purchasing application configured to help buyers find properties anywhere, e.g., anywhere in the USA, that are priced below market value and/or are expected to appreciate rapidly. As a result, homebuyers are no longer tethered to a specific metro region for finding a home. App 200 enables users to discover neighborhoods and properties that feel like home in an unfamiliar metro area. ¶ 69, The properties can be filtered according to the various buyer's criteria, see, e.g., Table 1. App 200 enables users to discover neighborhoods and properties that feel like home in an unfamiliar metro area, based on their own criteria. In preferred embodiments, App 200 can access the national MLS and unique market analytics to uncover and notify users of property listings that best fit their criteria. When a property is determined to fit a user's criteria, an alert can be sent via App 200. If a new property comes on the market that fits a user's criteria, an alert can be sent via App 200. If a property on the market undergoes a price reduction to now fit a user's criteria, an alert can be sent via App 200. ¶ 90, In step 320, the client initiates a search for at least one target property in at least one market. A target property is a property fitting the user's property search criteria. A search can return several properties fitting the user's criteria, i.e., several target properties. The properties need not all be in the same geographic area, if the user's criteria allowed for different markets., ¶ 17-18, 72-74, satisfying/fitting a user’s criteria is analogous with “matching”.); 

and generating, by the computer based system, a communication channel between a first user device and a second user device based on the match data (¶ 9, In various embodiments, the alerts can be generated by the platform and communicated through the app, or though other electronic means (e.g., text message, email, etc. ¶ 44-45, In some embodiments, a real estate agent can send App 200 to a buyer or seller or send a link to platform 100 via an email, text, or other electronic communication with an invitation for the buyer or seller to download and install App 200. Otherwise, the buyer or seller could access platform 100 himself and download App 200 and, from App 200, choose or associate with a real estate agent or broker. ¶ 52-53, A Buyer module 140 can be configured to receive, store, and process buyer information, e.g., target property search criteria. The buyer information can be input through a web browser interface and/or through App 200. In some embodiments, App 200, or a link to it, can be sent to the buyer via an electronic communication from a real estate agent/broker to the prospective buyer. Otherwise, a buyer could download App 200 from a different source, e.g., an online app store. ¶ 100, The display 700 also includes a user-selectable mortgage lead icon, labelled “APPLY FOR A MORTGAGE.” Selection of the icon initiates a process for the user/buyer to apply for a mortgage, as discussed above. In some embodiments, a lender or broker having a preexisting relationship with the real estate agent and/or platform 100 can receive a communication in response to user selection of the mortgage lead icon that establishes communication between the user/buyer and the mortgage lender or broker. Selection of the icon could also transition the user to a web site or display associated with the mortgage lender or broker to initiate data collection, e.g., the buyer completing an electronic loan application. ¶ 96).

Weiss teaches providing real estate property search and alerts to real estate consumers and professionals. Weiss does not specifically teach a baseline rating. 

However, Cardella teaches 
generating, by the computer based system, a baseline user rating based on each of the first metadata set, the second metadata set, and the market participant type (¶ 99-101, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to an agent's history relative to the current home characteristics request. ¶ 184-186, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to agent's history relative to the current home characteristics request.);

determining, by the computer based system, matches between users based on the baseline user rating, a listing data, the market participant type, and a search distance (¶ 99-102, In another embodiment, the agent's history or "track record" is overlaid on a baseline or "hyper-local comparable market average" to evaluate the effectiveness of a realtor. For example, the price per square foot of the properties in each transaction that a realtor represented is compared with the geographically immediate comparable sales price per square foot (in last 6 months). The sale price versus listing price ("spread") is evaluated relative to the same population and days on market ("DOM"). The system also evaluates whether the agent represented the buy or sell side compared with the current home characteristics request. The results of the comparisons are then aggregated such that a value may be given to an agent's history relative to the current home characteristics request. For example, a buy side performance measure may compare a $212 price per square foot versus an average rate of $289 per square foot for comparable units in the immediate geographic surroundings, within the last six months, with market values trending upward during that period and give a positive match rating of +40 points. A seven percent list versus sell spread compared with a four percent average may give a match rating of +10 points. These points are then aggregated in a total match rating for the agent and compared with other agents that were relevant for the subject property's characteristics. ¶ 107, If the seller selects to have the agents bid on the project, the web service 10 returns a listing of the top agents matched according to the home's characteristics and allows the seller to remove any of the matched agents 124. The remaining agents may then be sent a request for a bid 126. The agents may then review the bid request and any other competing bids 128. If the seller has not already selected a bid 130, the agent may submit or modify their bid 132. Once the seller selects a bid 130, the agent and seller may begin their process of selling the house 122. Such a scenario enables agents to bid competitively for work which they find most appealing, and gives the seller the ability to obtain concessions such as larger rebates, waiver of exclusive listing agreements or other desirable terms. ¶ 176, Turning now to FIG. 24, a diagram of professional experience to search term ranking subsystem 1130 is shown. A typical agent profile may include years of experience, number of lawsuits pending or resolved, negative or average user reviews, average fees, locations of service, number of clients serviced, office location, licenses/certificates active or inactive, education, and active insurances. The agent to home buyer/seller system, also known as a professional experience to search term ranking subsystem 1130, may be called a result matching system. ¶ 113, 124, 136, 138, 184-186);

and updating, by the computer based system, the baseline user rating based on changes in each of the first metadata set, the second metadata set, and the market participant type (¶ 9, According to one aspect of the invention, a web service or computer based program returns proposed agent matches based on home characteristics. (For ease of reference, the program or method of the present invention will be referred to as a "web service", although a non-website based system is contemplated and within the scope of the invention). More specifically, the web service compares the details of a seller's home or of a buyer's desired home attributes against an agent's history of homes for sale or purchase, whether it be home price, location or other characteristics. The web service then returns proposed agent profiles ranked according to their experience as related to the home. These dynamic results provide a better estimate of agent experience with a neighborhood and home characteristics than a generic agent rating. ¶ 182, These static data points may be pre-compiled and stored along with the agent's other static data, such as contact information. When the result matching system is requested by a customer, a portion of the agent rating may depend on such static data, but the rating overall is dynamic, based on the areas of expertise extracted. ¶ 136, Turning now to FIG. 11, a screenshot of the agent results interface tab to the buyer search module is shown. Based on a customer's search performed for houses in a neighborhood/area, the web service populates the area agents tab with agents ranked by their score which is dynamically created based on the home search criteria input by the customer. Should the customer choose to select one of the agents, the web service system may start the quick match process with the selected agent as the result. In another embodiment, the web service will ask whether the customer wishes to request a bid from that agent or from a group of agents. ¶ 157-158, The web service system may calculate areas of expertise for agents. An area of expertise is specific knowledge that may be attributed to an agent. The data in the information management subsystem may be used to calculate of such areas of expertise. Areas of expertise may include individual characteristics such as an individual area of expertise in a neighborhood, as evidenced by an agent's representation of numerous buyers or sellers in a neighborhood. Similarly, an agent may have an aggregate area of expertise in "First Time Homebuyers" which may be evidenced by individual areas of expertise in a price range, typical customer ages and FHA loans. These areas of expertise may be used to supplement information in the sidebar results related to searches or even appear on agent profiles. ¶ 99-102, 124, 131, 184-186). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Weiss to include/perform a baseline rating, as taught/suggested by Cardella. This known technique is applicable to the system of Weiss as they both share characteristics and capabilities, namely, they are directed to matching property characteristics or other real estate characteristics with relevant real estate agents. One of ordinary skill in the art would have recognized that applying the known technique of Cardella would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cardella to the teachings of Weiss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rating features into similar systems. Further, applying a baseline rating would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the client the ability to adequately and accurately contrast and compare real estate brokers.

Claims 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20180300826 A1) in view of Cardella (US 20110078138 A1) in further view of Romaya et al. (US 20160155181 A1).

Regarding claims 4, 10, 16, Weiss teaches provide real estate property search and alerts to real estate consumers and professionals. Weiss does not specifically teach a frequency distribution. 

However, Romaya teaches populating, by the computer based system, one of the location tags, type tags, or interest tags based on a frequency distribution (¶ 118, 131-135, 58, table 7). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Weiss to include/perform a frequency distribution, as taught/suggested by Romaya. This known technique is applicable to the system of Weiss as they both share characteristics and capabilities, namely, they are directed to matching property characteristics or other real estate characteristics with relevant real estate agents. One of ordinary skill in the art would have recognized that applying the known technique of Romaya would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Romaya to the teachings of Weiss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such frequency distribution features into similar systems. Further, applying a frequency distribution would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the client to be presented raw data in an organized, easy-to-read format.

Other pertinent prior art includes Minerick (US 20130339189 A1) which discloses facilitating real estate transactions. Ketterer (US 20020052814 A1) which discloses brokerage capability for both sellers and buyers of real estate. Tuite (US 20210241398 A1) which discloses a computerized system is provided for facilitating direct communication between a real estate agent who has listed a property for sale and a potential real estate buyer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683